ORDER
PER CURIAM.
Gale Leon Varvil (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury trial, finding him guilty of receiving stolen property in *745violation of Section 570.080 RSMo 1994. Defendant was sentenced to a fine of $1000.
Defendant raises five points on appeal. First, Defendant claims the search warrant was invalid for lack of sufficient particularity in describing the property to be searched, and the items to be seized. In his second and third points, Defendant claims the prior warrantless search lacked consent and thereby tainted the search warrant issued the following day. Fourth, Defendant claims the trial court erred in failing to grant a directed verdict because the State did not present sufficient evidence to convict him of receiving stolen property. Fifth, Defendant claims the trial couid; erred in failing to grant a directed verdict because the State failed to prove the value of the stolen property to be greater than $750.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit.1 No error of law appears. Further there is sufficient evidence from which a reasonable jury might have found Defendant guilty beyond a reasonable doubt. State v. Clay, 975 S.W.2d 121, 139 (Mo. banc 1998), cert. denied, 525 U.S. 1085, 119 S.Ct. 834, 142 L.Ed.2d 690 (1999). An extended opinion would have no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).

. State's Motion to Strike transcript is granted.